886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. JOURDAN, Jr., Plaintiff-Appellant,v.Dan L. BOLDEN, Supt., Kinross Correctional Facility;  PaulShelley, Director, Prisoner Services, Kinross CorrectionalFacility;  Leo Stelmaszek, Classification Dir., KinrossCorrectional Facility, Defendants-Appellees.
No. 89-1235.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
On February 14, 1989, plaintiff filed a notice of appeal from the district court's order denying his motion for default judgment and setting aside the default previously entered in this case.  Such an order is nonappealable.    Joseph v. Office of the Consulate General of Nigeria, 830 F.2d 1018, 1028 (9th Cir.1987), cert. denied, 108 S. Ct. 1077 (1988).


2
Therefore, it is ORDERED that the motion for counsel be denied and this appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.